DETAILED ACTION
	Applicants’ Amendment and Response, filed 5/11/2021 have been entered.  Claims 32-35 are amended, pending and under current examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (claims 32-35) in the reply filed on 11/5/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants have cancelled claims to non-elected subject matter.

Withdrawn Rejections
The rejection of claims 33 and 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicants’ amendments to the claims.
The following rejections are withdrawn, in view of Applicants’ amendment to the claims which now require that the resultant cell secretes a greater level of IL-12 than a DC displaying a fetal-neonatal phenotype differentiated from an iPSC produced from a somatic cell other than a DC:
Claim(s) 32 and 34 under 35 U.S.C. 102(a)(1) as being anticipated by Senju et al., Gene Therapy, 18: 874-883, 2011, IDS.
Claim(s) 32 and 34 under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0050762 A1, Silk et al., February 20, 2014.

Response to Arguments
Applicants’ Arguments.  Applicants argue at page 8 that Chhabra et al. does not disclose the presently claimed subject matter. Chhabra et al discloses generating iPSCs from human monocyte derived dendritic cells using Sendai virus and describes their re-differentiation into antigen presenting cells (APCs). However, Chhabra et al does not disclose generating dendritic cells following re-differentiation of dendritic cell-derived iPSCs. Rather, Chhabra et al discloses the generation of APCs following re-differentiation of dendritic cell-derived iPSCs. An APC is not necessarily a dendritic cell.  Applicants argue that Chhabra et al provides data showing the presentation of the MART-127-35 peptide to T-cells. This epitope of the MART-1 tumour associated antigen is, however, restricted by HLA-A2 i.e. it is MHC class I-restricted. Given that all somatic cells express MHC class I, any somatic cell type could, in principle, present the MART-127-35 peptide to T-cells. Therefore, Chhabra et al does not provide any evidence that dendritic cells are generated following re-differentiation of dendritic cell-derived iPSCs. In fact, upon reading Chhabra et al, the skilled person would understand that the disclosed methods of Chhabra et al. do not lead to the generation of dendritic cells from dendritic cell-derived iPSCs. Specifically, Figure 7F of Chhabra et al.  shows that APCs differentiated from iPSCs do not have characteristic dendritic cell morphology and fail to express CD 11c (the minimum requirement for defining dendritic cell lineage by cell surface markers). Moreover, Figure 6B shows that even the undifferentiated iPSCs the authors have derived can present the MART-127-35 peptide to T-cells without any differentiation, thus further reinforcing the fact that the APCs disclosed in the poster abstract of Chhabra et al are not dendritic cells.
Response to Arguments.  These arguments are not persuasive.  Contrary to Applicants’ arguments, Chhabra teaches that they tested the differentiation potential of the human DC-derived iPS cells and produced cells with DC 
Applicants’ Arguments.  Applicants argue that the claims are not obvious over Chhabra and Senju because they have surprisingly demonstrated that by reprogramming terminally differentiated dendritic cells to pluripotency, dendritic cells re-differentiated from these pluripotent cells may display many of the features of the source population, unlike dendritic cells that are differentiated from ESCs or iPSCs derived from conventional dermal fibroblasts. This is due to the retention of the epigenetic profile of the source dendritic cell. The inventors have demonstrated that the presently claimed method of the invention may be utilized to produce large numbers of differentiated dendritic cells that constitutively express high levels of ‘adult’/maturation markers such as MHC class II, CD40, CD80 and CD86 and secreted substantial amounts of IL-12, unlike dendritic cells derived from iPSCs/dermal fibroblasts. Thus, the present inventors demonstrate that deriving iPSCs from dendritic cells as a starting population overcomes all issues associated with the ‘fetal’ phenotype, and thus these dendritic cells may serve as highly beneficial cancer immunotherapy agents.
Response to Arguments. These arguments have been considered but are not persuasive.  As noted above, Chhabra teaches cells producing iPS cells from DCs and then differentiating the iPS cells into cells that express CD11c and have DC morphology; this fulfills the limitations of the claims. Thus, because the cells of Chhabra and the cells of the invention are produced from the same source and differentiated into DCs, any phenotype exhibited by the cells of Chhabra are necessarily and inherently present.  Applicants have not shown that the DCs of Chhabra are distinct from the instant cells, and have not argued that the combination of Chhabra’s cells with the methods taught by Senju would result in a distinct population of synthetic DCs.  Accordingly, the rejection is maintained.


Claim Rejections - 35 USC § 102 – Modified & Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32 and 34 stands rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chhabra et al., Journal for ImmunoTherapy of Cancer 2015, 3(Suppl 2):P206, IDS.  This rejection has been modified in view of Applicants’ amendment which now requires that the resultant DC cell secretes a greater level of IL-12 than a DC displaying a fetal-neonatal phenotype differentiated from an iPSC produced from a somatic cell other than a DC.
Regarding claims 32 and 34, Chhabra teaches the generation of iPS cells by reprogramming CD4, CD8 and monocyte cells from human PBL.  Chhabra teaches that three iPS cells were capable of re-differentiating into APCs.  Chhabra teaches that they tested the differentiation potential of the human DC-derived iPS cells and produced cells with DC morphology that are CD11c+ (see p. 1881, col. 2, ¶1 and Figure 7Fi).  The effect that the resultant DC cell secretes a greater level of IL-12 than a DC displaying a fetal-neonatal phenotype differentiated from an iPSC produced from a somatic cell other than a DC would be an inherent property of the cells produced by Chhabra.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103 – Modified & Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al., Journal for ImmunoTherapy of Cancer 2015, 3(Suppl 2):P206, IDS when taken with Senju et al., Stem Cells, 27: 1021-1031, 2009, IDS.  This rejection has been modified in view of Applicants’ amendment which now requires that the resultant DC cell secretes a greater level of IL-12 than a DC displaying a fetal-neonatal phenotype differentiated from an iPSC produced from a somatic cell other than a DC.
Regarding claims 32-35, Chhabra teaches the generation of iPS cells by reprogramming CD4, CD8 and monocyte cells from human PBL.  Chhabra teaches that three iPS cells were capable of re-differentiating into APCs.  Chhabra teaches that they tested the differentiation potential of the human DC-derived iPS cells and produced cells with DC morphology that are CD11c+ (see p. 1881, col. 2, ¶1 and Figure 7Fi).  The effect that the resultant DC cell secretes a greater level of IL-12 than a DC displaying a fetal-neonatal phenotype differentiated from an iPSC produced from a somatic cell other than a DC would be an inherent property of the cells produced by Chhabra.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Chhabra does not explicitly teach that the iPS cells comprise more than 5 x 105 iPS cells (claims 33 and 35).  
However, prior to the effective date of the instant invention, Senju teaches the differentiation of iPS cells to mature dendritic cells by seeding 5 x 105 iPS cells and cultured  in RPMI-1640 medium, and supplemented with 10% FCS, GM-CSF (1,000 U/ml) and 2-ME. To induce complete maturation of iPS-DCs, cells cultured for 10–14 days in Petri dishes were transferred to new dishes and cultured in RPMI-1640/10% FCS supplemented with GM-CSF (1,000 U/ml), IL-4 (10 ng/ml), TNF-a (5 ng/ml), and anti-CD40 mAb (10 lg/ml). 
Although Senju does not teach seeding more than 5 x 105 iPS cells, they teach 5 x 105 iPS cells, and determining the amount of cells to differentiate, given the teachings of Senju, would be considered routine to the skilled artisan.  As noted in In re Aller, 105 USPQ 233 at 235, “More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Routine optimization is not considered inventive and no evidence has been presented that seeding over 5 x 105 iPS cells was other than routine, that this optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.  
Accordingly, it would have been obvious to the skilled artisan, to modify the teachings of Chhabra and Senju, and plate over 5 x 105 iPS cells to produce mature dendritic cells, with a reasonable expectation of success.  Both Chhabra and Senju teach the production of mature dendritic cells from iPS cells, therefore the amount of iPS cells to plate in order to produce mature dendritic cells is taught by Senju and would be obvious to the skilled artisan.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary. 

Conclusion
	
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.Applicants are reminded that communications via Internet email are at the discretion of the applicant. To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email. See also, MPEP §502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /Thaian N. Ton/ Primary Examiner, Art Unit 1632